Citation Nr: 1518612	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-08 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the left ankle.  

2.  Entitlement to a rating in excess of 20 percent for carpal tunnel syndrome of the left wrist with ulnar neuropathy from left elbow scar.  

3.  Entitlement to a compensable rating for a left elbow scar, status post soft tissue mass resection.


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had service from June 1983 to June 2003.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

During the pendency of the Veteran's appeal, the RO in a January 2013 rating decision increased the ratings of the Veteran's left ankle and left wrist disabilities to 20 percent each dating back to the date of the claim on appeal (January 12, 2010).  Accordingly, those issues are characterized as such on the first page of this decision. 

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Although the Veteran has made statements throughout the record of limitations faced because of his service-connected disability, he is currently working full-time as part of a cooking staff.  Accordingly, TDIU is not at issue here. 


FINDINGS OF FACT

1.  The service-connected left ankle disability is manifested by pain with use.  

2.  The service-connected left wrist disability is manifested by full range of motion and pain flare-ups with repetitive use. 

3.  The Veteran's service-connected left elbow scar is manifested by a scar measuring 7 cm long and approximately 0.5 cm wide, without pain, instability, or other disabling effect or functional impairment.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the left ankle disability are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2014).

2.  The criteria for a rating in excess of 20 percent for a left wrist disability have not been met. 38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.124a, Diagnostic Code 8512 (2014).

3.  The criteria for a compensable initial disability rating for a right elbow scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 , 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.
 38 C.F.R. § 4.45.


I.  Left Ankle 

The Veteran is in receipt of a 20 percent disability rating under Diagnostic Code 5271 for a left ankle disability for limited motion of the ankle of marked severity.  38 C.F.R. § 4.71a, DC 5271.  This is the highest schedular rating available under Diagnostic Code 5271.  

The Board evaluated the Veteran's disability under other ratings, but found none applicable.  DC 5270 is limited to ankle impairments where ankylosis is present.  The VA joints examination conducted in February 2010 and April 2014 found no ankylosis.  DC 5272, 5273, and 5274 involving the ankle would also not provide the Veteran with a higher rating than already awarded.  

Furthermore, there is no evidence of malunion of the tibia or fibula with a marked ankle disability, to warrant a higher 30 percent rating under DC 5262.  Accordingly, a 20 percent schedular rating is warranted in this claim.  

The Board will continue the analysis by examining possible extraschedular consideration, discussed in Section IV. 


II.  Left Wrist

The Veteran's left wrist disability is currently rated at 20 percent under DC 8512.  Diagnostic Code 8512 pertains to paralysis of the lower radicular group of nerves that includes all intrinsic muscles of the hand and some or all of flexors of the wrist and fingers. 38 C.F.R. § 4.124a, Diagnostic Code 8512.  

Under Diagnostic Code 8512, a 20 percent rating is assigned when there is mild incomplete paralysis in either the minor or major extremity.  Moderate incomplete paralysis corresponds to a 30 percent rating for the minor extremity, and 40 percent rating for a major extremity.  Severe incomplete paralysis corresponds to a 60 percent rating for a major extremity and 50 percent for a minor disability.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  The maximum schedular rating is 70 percent for a major extremity and 60 percent for a minor extremity with a showing of complete paralysis of some or all flexors of the wrist and fingers.  Essentially, at this level, the Veteran's wrist would be paralyzed.  This level of disability is not found here.  The Veteran has full range of motion in his left wrist.   Therefore, the Board will focus its decision on a higher rating based on incomplete paralysis.  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran is right hand dominant since he uses it to write, eat, and comb his hair, as noted on the February 2010 VA examination.  Since the disability affects his nondominant left hand, it is rated as a "minor" extremity.  

In determining the actual degree of disability with respect to the Veteran's peripheral neuropathy of the left upper extremity, contemporaneous medical records and objective examinations by medical professionals are more probative of the degree of the Veteran's impairment than his lay opinions.  This is particularly so where the rating criteria require analysis of the clinical significance of medical symptoms, even if the existence of symptoms is observable by a layman. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.

The Veteran asserts that he is entitled to the higher rating because of numbness and tingling he has at the fingers at the thumb, middle, and ring fingers, and weakness in his left hand causing him the drop items. The Veteran reports flare up of his symptoms several times per day including when chopping food, using a computer. Flare ups limit the Veteran's ability to perform daily functions. The Veteran uses a wrist splint. 

Physical examination of the Veteran's left wrist reveals tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, and drainage.  Furthermore, there is no subluxation or ankylosis. The Veteran had positive Tinel and Phalen tests bilaterally with painful but with full range of motion bilaterally.  No sensory issues were seen with the left wrist.  
 
Nerve conduction tests conducted in January 2013 at the American Lake VAMC, revealed evidence of normal latencies and amplitudes across the left wrist. 

On a functional level, the Veteran is able to perform a variety of activities using his hands/wrists including tying shoelaces without difficulty, fastening buttons, picking up and tearing a piece of paper, keyboarding on a computer, among other activities.  Although the Board recognizes flare-ups noted by the Veteran, this disability maintains does not limit range of motion in the wrist.  In a January 2013 American Lake VA Medical Center progress note, the Veteran reported his continued employment in the culinary arts and difficulty he had wearing the wrist brace during work. Whatever flare ups contemplated by the Veteran, these flare ups have not been so severe to prevent the Veteran from sustaining full-time employment as a cook, a positon requiring extensive use of the Veteran's hands and wrist.  Without more significant disability shown, the Board considers the Veteran's current rating of 20 percent for a "mild" disability is correct and should continue. 

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a higher or additional rating. In this regard, ankylosis is not shown.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224.  The Veteran's left wrist does not affect movement in his other fingers of his left hand, or interfere with overall function of the left hand. See 38 C.F.R. § 4.71a.  Arthritis is not shown. See 38 C.F.R. § 4.71a, Diagnostic Code 5003. The disability also has not been shown to involve any additional factor(s) that warrant evaluation under other provision(s) of VA's rating schedule not already discussed herein.

III.  Left Elbow 

The Veteran also seeks an increased rating for his left elbow scar, which currently has a noncompensable rating under DC 7804.  DC 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful. DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id., Note 1. If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2. 

Under DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04. 38 C.F.R. § 4.118, DC 7805. This includes, where applicable, diagnostic codes pertaining to limitation of function. Id.

The Veteran asserts that he has pain and burning sensation localized in the area of the scar, which should entitle him to a higher rating.  The RO appears to have incorporated issues asserted by the Veteran with the scar into the rating for left wrist carpal tunnel, by increasing the rating for that disability by 10 percent.  Based on this rating, the Veteran has received sufficient rating consistent with his symptoms.  

In addition to the neurological damage service-connected by the RO, the Board examined the rating to determine if any additional ratings could be afforded the Veteran, but found none.  The most recent December 2010 VA examination revealed the presence of one scar located in the left medial anticubital area measuring 7 centimeters (cm) by 0.5 cm.  The examiner noted that the scar was not painful on examination, there was no skin breakdown, the absence of inflammation, edema, and no loss of motion due to the scar.  

With the pain and sensations accounted for in a separate rating, and no evidence of any actual  limitation caused by the scar itself, including functional, a compensable rating is not warranted.                                                                                                                                                                                                                                                          

The Board considered other diagnostic codes, however, the only applicable ones have already been considered.  The other codes for scars are related to burns, which is not present in this claim.  


IV.  Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected disabilities of the  left ankle, left wrist, and left elbow are specifically contemplated by the schedular rating criteria, which encompass the degrees of limitation discussed by the Veteran and as reflected in the objective medical record.  No referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above.    As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 


V.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to claims for increased ratings in January 2010 and March 2010 notices.  As the contents of the notices fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veterans service treatment records and post-service treatment records with the claims file. Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability). See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded a VA examination pertinent to the claims on appeal to evaluate the current severity of the Veteran's service-connected disabilities.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.












	(CONTINUED ON NEXT PAGE)


ORDER

A rating in excess of 20 percent for degenerative joint disease of the left ankle is denied.  

A rating in excess of 20 percent for residuals of a left wrist disability is denied. 

A compensable rating for a left elbow scar is denied. 








____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


